Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on May 13, 2022.
3.	Claims 1-2, 5-7, 10-11 and 13-23 are pending in this application.
4.	Claims 1, 7, 14 and 15 have been amended. Claims 3-4, 8-9 and 12 have been canceled. New claims 16-23 have been added. 
Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102017105103.1, filed on March 10, 2017.
6.	The application is also a National Phase entry of PCT Application No. PCT/EP2018/055053, filed March 1, 2018.  

Allowable Subject Matter
7.	Claims 1-2, 5-7, 10-11 and 13-23 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 has been found allowable because the cited prior art of record fails to teach or reasonable suggest:
	“wherein the second microlens array is arranged at a distance from the first microlens array that corresponds to the focal length of the first microlens array, and a phase manipulation element is combined with the second microlens array”, along with all of the other limitations as recited in claim 1(Please refer to Final rejection dated 2/17/2022).
	Independent claim 7 recites a microscope for three-dimensional object imaging comprising similar limitations as claim 1, therefore, independent claim 7 is allowed for the same reasons.
	Claim 14 has been found allowable because the cited prior art of record fails to teach or reasonable suggest:
	“wherein the second microlens array is arranged at a distance from the first microlens array that corresponds to a sum of focal lengths of the first and second microlens arrays”, along with all of the other limitations as recited in claim 14(Please refer to Final rejection dated 2/17/2022).
Independent claim 15 recites a microscope for three-dimensional object imaging comprising similar limitations as claim 14, therefore, independent claim 15 is allowed for the same reasons.
Dependent claims 2, 5, 6, 10-11, 13 and 16-23 are allowed by virtue of their dependency to the independent claims 1, 7, 14 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482   

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482